Exhibit 10.4

 

   LOGO [g344763g61e03.jpg]    PEGASYSTEMS INC.       One Rogers Street      
Cambridge, MA 02142-1209 USA

Notice of Grant of Award and Award Agreement

You have been granted an award of Restricted Stock Units pursuant to the terms
of the Pegasystems Inc. Amended and Restated 2004 Long-Term Incentive Plan (the
“Plan”).

If you have not yet completed the acceptance process for any of your awards, you
may complete the acceptance process by (A) reviewing your award details,
(B) reviewing your award documents listed in this Section B of your Online Award
Acceptance (the “Award Documents”), and (C) confirming your acceptance of your
award.

By accepting this award, you agree that this award is granted and governed by
the terms and conditions of the Plan, this notice, and all your Award Documents
listed herein and incorporated by reference. This notice, together with your
Award Documents and your electronic acceptance, collectively comprise your total
agreement (the “Award Agreement”).

 

Pegasystems Inc.

By:   LOGO [g344763g0505203531093.jpg]   Alan Trefler, Chairman and   Chief
Executive Officer

 

        PHONE 617.374 9600   

        FAX 617.374.9620

 

  

        WWW.PEGA.COM

 



--------------------------------------------------------------------------------

Exhibit A

Notice of Grant of Award and Award Agreement for {Non-} U.S. Employees

1.    Conversion of Restricted Stock Units to Common Stock. Each restricted
stock unit (“RSU”) granted in the Notice of Grant of Award and Award Agreement
{for Non-U.S. Employees} (of which this Exhibit A is a part) (the “Award
Agreement”) represents the right of the person receiving such grant (the
“Recipient”) to receive one share of the common stock (“Common Stock”) of
Pegasystems Inc. (the “Company”) subject to the vesting requirements listed in
the Award Agreement and to the other terms and conditions of this Award
Agreement. On each vesting date listed in the Award Agreement, the Company will
issue such number of shares of Common Stock as are equal to the applicable
number of RSUs vesting on such date, less such number of shares of Common Stock
as are required to be withheld to satisfy Recipient’s tax withholding
obligations. The Recipient shall not be entitled to receive any dividends
declared on shares of Common Stock for any periods prior to the relevant vesting
date, nor shall the Recipient be entitled to any dividend equivalent payouts.

2.    Vesting. RSUs will vest on the dates listed in the Award Agreement if the
Recipient remains in the active employment of the Company {and/or the
Recipient’s employer (the “Employer”)} in good standing from the date of grant
through the applicable vesting date. RSUs will cease to vest immediately upon
the cessation of Recipient’s active employment with the Company, for any reason.

3.    Recipient’s Agreement. The Recipient agrees to all the terms stated in the
Award Agreement (of which this Exhibit is a part), as well as to the terms of
the Plan (which shall control in case of conflict with the Award Agreement), a
copy of which is attached and of which the Recipient acknowledges receipt.

4.    Withholding. The Recipient consents to fulfill all withholding obligations
for all applicable payroll and income taxes with respect to the Award when they
are due and arrange for satisfactory payment of all withholding obligations in a
manner as set forth in Section 13(h) of the Plan. The Company may satisfy such
withholding obligations by withholding such number of shares of Common Stock as
are equal in value to the amount of the required withholding.

{4.      Withholding. Regardless of any action the Company and/or the Employer
take with respect to any or all income tax (including U.S. federal, state and
local tax and/or non-U.S. tax), social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), the Recipient
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Recipient is and remains the Recipient’s responsibility and that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant of the RSUs, the vesting of the RSUs, the
delivery of shares of Common Stock, the subsequent sale of any shares of Common
Stock acquired at vesting and the receipt of any dividends or dividend
equivalents; and (ii) do not commit to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Recipient’s liability for
Tax-Related Items.

Prior to the relevant taxable event, the Recipient shall pay or make
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, the Recipient authorizes the Company and/or the
Employer to withhold all applicable Tax-Related Items legally payable by the
Recipient from any wages or other cash compensation paid to the Recipient by the
Company and/or the Employer. Alternatively, or in addition, if permissible under
local law, the Recipient authorizes the Company and/or the Employer, at its
discretion and pursuant to such procedures as it may specify from time to time,
to satisfy the obligations with regard to all Tax-Related Items legally payable
by the Recipient by one or a combination of the following: (i) withholding
otherwise deliverable shares of Common Stock, provided that the Company only
withholds the amount of shares of Common Stock necessary to satisfy the minimum
withholding amount; (ii) arranging for the sale of shares of Common Stock
otherwise deliverable to the



--------------------------------------------------------------------------------

Recipient (on the Recipient’s behalf and at the Recipient’s direction pursuant
to this authorization); or (iii) withholding from the proceeds of the sale of
shares of Common Stock acquired upon vesting of the Award. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares of Common Stock
as described herein, the Recipient is deemed to have been issued the full number
of shares of Common Stock subject to the Award, notwithstanding that a number of
the shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Award. The Recipient
shall pay to the Company and/or the Employer any amount of Tax-Related Items
that the Company and/or the Employer may be required to withhold as a result of
the Recipient’s participation in the Plan that cannot be satisfied by the means
previously described. The Company may refuse to deliver to the Recipient any
shares of Common Stock pursuant to the Award if the Recipient fails to comply
with the Recipient’s obligations in connection with the Tax-Related Items as
described in this section.}

5.    Rights as Shareholders. The Recipient shall have no rights as a
shareholder of the Company with respect to any of the RSUs until the issuance of
shares of Common Stock at the time of vesting, and then only with respect to
those shares of Common Stock issued.

6.    Non-Transferability. The Award may not be transferred in any manner other
than as permitted in Section 13(j) of the Plan {by will or by the laws of
descent and distribution}. The terms of the Award shall be binding upon the
executors, administrators, heirs and successors of the Recipient.

7.    Compliance with Securities, Tax and Other Law. No shares of Common Stock
may be issued if the issuance of shares would constitute a violation of any
applicable federal or state securities law or any other law or valid regulation.
As a condition to issuance of Common Stock, the Company may require the
Recipient, or any person acquiring the right to receive the Common Stock, to
make any representation or warranty that the Company deems to be necessary under
any applicable securities, tax, or other law or regulation.

8.    Adjustments upon Changes in Capitalization. In the event of any change in
the shares subject to the Plan or to any Award granted under the Plan by reason
of a merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, combination or exchange of shares of Common Stock, or other change
in the structure of the Company, the number of RSUs and the number of shares of
Common Stock shall be appropriately adjusted by the Company and such adjustment
shall be final, binding and conclusive.

9.    No Right to Employment. The granting of the Award does not confer upon the
Recipient the right to continue in the service of the Company {and/or the
Employer}, or affect in any way the right and power of the Company {and/or the
Employer} to terminate the service of the Recipient at any time with or without
assigning a reason therefor, to the same extent as the Company {and/or the
Employer} might have done if the Award had not been granted.

10.    No Guarantee. The Company offers no guarantee or assurance that the
Company’s stock has any value at the time of this grant or will have any value
or liquidity at any future time.

11.    Standards Letter {Employment Agreement}. In consideration for this Award,
the Recipient reaffirms the terms of the Recipient’s Standards Letter
{Employment Agreement} with Pegasystems {the Employer}, including but not
limited to the provisions {(if any)} related to competition and solicitation.
The Recipient further agrees that to the extent the nature of the Company’s
{Employer’s} business has evolved since the date of the Standards Letter
{Employment Agreement} the covenants shall also apply to the business as
evolved.



--------------------------------------------------------------------------------

{12.    Acknowledgment of Nature of Plan and Award. In accepting the Award, the
Recipient acknowledges that:

(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, unless otherwise provided in the Plan and this Award
Agreement;

(b)    the Award is voluntary and occasional and does not create any contractual
or other right to receive future awards of RSUs, or benefits in lieu of RSUs,
even if RSUs have been awarded repeatedly in the past;

(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

(d)    the Recipient’s participation in the Plan is voluntary;

(e)    the Award is an extraordinary item that does not constitute compensation
for services of any kind rendered to the Company or any Related Company, and
which is outside the scope of the service or employment contract, if any;

(f)    the Award is not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Company;

(g)    in the event that the Recipient is not an Employee of the Company or any
Related Company, the Award and the Recipient’s participation in the Plan will
not be interpreted to form an employment or service contract or relationship
with the Company or any Related Company;

(h)    the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with any certainty;

(i)    in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired upon vesting of the Award
resulting from termination of the Recipient’s service by the Company or any
Related Company (for any reason whatsoever and whether or not in breach of local
labor laws) and the Recipient irrevocably releases the Company and any Related
Company from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing the Award Agreement, the Recipient shall be deemed irrevocably
to have waived the Recipient’s entitlement to pursue such claim;

(j)    in the event of termination of the Recipient’s service (whether or not in
breach of local labor laws), the Recipient’s right to receive an Award and vest
in the Award under the Plan, if any, will terminate effective as of the date
that the Recipient is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the
Recipient is no longer actively employed for purposes of the Award;

(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Recipient’s participation
in the Plan or the Recipient’s acquisition or sale of the underlying shares of
Common Stock; and

(l)    the Recipient is hereby advised to consult with the Recipient’s personal
tax, legal and financial advisors regarding the Recipient’s participation in the
Plan before taking any action related to the Plan.



--------------------------------------------------------------------------------

13.    Data Privacy Notice and Consent. The Recipient hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Recipient’s personal data as described in this Award
Agreement and any other RSU grant materials by and among, as applicable, the
Employer, the Company and its Subsidiaries for the exclusive purpose of
implementing, administering and managing the Recipient’s participation in the
Plan.

The Recipient understands that the Company and the Employer may hold certain
personal information about the Recipient, including, but not limited to, the
Recipient’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all RSUs or
any other entitlement to shares of stock awarded, granted, canceled, vested,
exercised, unvested or outstanding in the Recipient’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).

The Recipient understands that Data will be transferred to a third party stock
plan service provider(s) as may be selected by the Company, which is assisting
the Company with the implementation, administration and management of the Plan.
The Recipient understands the recipients of the Data may be located in the
Recipient’s country, in the United States or elsewhere, and that the data
recipients’ country may have different data privacy laws and protections than
the Recipient’s country. The Recipient understands that the Recipient may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Recipient’s local human resources representative. The
Recipient authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Recipient’s participation in the Plan. The Recipient
understands that Data will be held only as long as is necessary to implement,
administer and manage the Recipient’s participation in the Plan. The Recipient
understands that the Recipient may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Recipient’s local human resources
representative. The Recipient understands, however, that refusing or withdrawing
the Recipient’s consent may affect the Recipient’s ability to participate in the
Plan. For more information on the consequences of the Recipient’s refusal to
consent or withdrawal of consent, the Recipient understands that the Recipient
may contact the Recipient’s local human resources representative.}

12.    {14} Amendment and Termination of Award. The Company may amend, modify or
terminate any outstanding Award, provided that the Recipient’s consent to such
action shall be required unless it occurs pursuant to a Sale of the Company or
the Committee determines that the action would not materially and adversely
affect the Recipient.

{15.    Language. If the Recipient has received this Award Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different from the English version, the English
version will control.}

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award or future awards made under the Plan
by electronic means or request that the Recipient consent to participate in the
Plan by electronic means. The Recipient hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.}



--------------------------------------------------------------------------------

13.    {17}Governing Law and Venue. The Award Agreement shall be governed by and
interpreted in accordance with the laws of The Commonwealth of Massachusetts,
without regard to any applicable conflicts of law provisions thereof.

For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the exclusive jurisdiction of The
Commonwealth of Massachusetts and agree that such litigation shall be conducted
only in the courts of Middlesex County, Massachusetts, or the federal courts for
the United States for the district of Massachusetts, and no other courts, where
this Award of RSUs is made and/or to be performed.

14.    {18}Severability. In the event any one or more of the provisions of the
Award Agreement shall for any reason be held to be invalid, illegal or
unenforceable, the remaining provisions of the Award Agreement shall be
unimpaired, and the invalid, illegal or unenforceable provision shall be
replaced by a mutually acceptable provision, which being valid, legal and
enforceable, comes closest to the intention of the parties underlying the
invalid, illegal or unenforceable provision.

15.    {19}Definitions. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

{20.    Exhibit B. Notwithstanding any provision herein, the Recipient’s
participation in the Plan shall be subject to any special terms and conditions
as set forth in Exhibit B for the Recipient’s country of residence, if any. The
Exhibit B constitutes part of this Award Agreement.}



--------------------------------------------------------------------------------

{Exhibit B

To Notice of Grant of Award and Award Agreement for Non-U.S. Employees

This Exhibit B includes additional terms and conditions that govern the RSUs
granted to the Recipient if the Recipient resides in the countries contained
herein. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Notice of Grant of Award and Award Agreement for
Non-U.S. Employees (of which this Exhibit B is a part) or the Plan.

This Exhibit B also includes information regarding exchange controls and certain
other issues of which the Recipient should be aware with respect to the
Recipient’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2009, unless otherwise notated. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Recipient not rely on the information noted herein as the only source of
information relating to the consequences of the Recipient’s participation in the
Plan because the information may be out of date at the time the Recipient
acquires shares of Common Stock or sells shares of Common Stock the Recipient
acquires under the Plan.

In addition, the information is general in nature and may not apply to the
Recipient’s particular situation, and the Company is not in a position to assure
the Recipient of any particular result. Accordingly, the Recipient is strongly
advised to seek appropriate professional advice as to how the relevant laws in
the Recipient’s country apply to the Recipient’s specific situation.

If the Recipient is a citizen or resident of another country, or is considered a
resident of another country for local law purposes, the information contained in
this Exhibit B may not be applicable to the Recipient.

Australia

Withholding

This provision supplements Section 8 (Withholding):

Prior to the relevant taxable event, the Recipient will provide the Company with
their Australian Tax File Number (TFN) or Australian Business Number (ABN).
Failure to do so will result in the requirement for the Company to withhold
Australian tax at the rate of 46.5%.

Reform to the taxation of Employee share schemes

With effect from 1 July 2009, RSUs shall be taxed up front, unless there is a
“real risk of forfeiture”. Where there is a “real risk of forfeiture,” RSUs
shall generally be taxed at the earliest of:

 

  •   Vesting of the award (when it is no longer subject to forfeiture)

 

  •   Cessation of employment

 

  •   7 years after grant

Canada

Vesting of RSUs

Income tax arises on the fair market value of the shares on vesting. No deferral
election is possible for RSUs.

For further clarity, any shares issued of the Common Stock of the Company under
an RSU shall be issued solely in the name of the Recipient and not in the name
of any other person, including a person with whom the Recipient is dealing at
non-arm’s length.



--------------------------------------------------------------------------------

The Recipient shall receive shares of the Common Stock of the Company and under
no circumstances shall the Administrator elect to have the Recipient receive
cash (or any other security) in lieu of the Common Stock of the Company. To this
effect, section 13(e) of the Plan (and any other similar section) do not apply
in Canada.

Furthermore, at all times the Recipient should hold less than 10% of the shares
of the Common Stock of the Company or any Related Company.

Withholding

The paragraphs below replace Section 4 of Exhibit A to the Award Agreement:

Generally, there are Canadian requirements to withhold source deductions on the
vesting of RSUs. Although RSU benefits are considered to be remuneration subject
to source deductions, Canada recognizes that requiring additional withholding
from cash payments, such as normal salary, as a result of a stock benefit can
create hardship for the employee. This hardship will be created when either the
benefit is very large in proportion to the employee’s normal salary or the award
vests later in the year. As a result, employers may make withholdings from
employees’ cash remuneration to the extent possible, without imposing actual
hardship. Where the non-cash benefit is the only form of income received from
that employer, the employer will not be required to withhold tax on the amount
of such benefits.

RSU benefits are also subject to social security taxes in Canada. These benefits
are subject to Canada Pension Plan withholdings but not Employment Insurance
withholdings. The province of Ontario will also levy payroll taxes to fund the
Canadian health service.

The employment benefit will be reported on the Recipient T4 for the year in
which the RSUs vest. The Recipient must report these amounts on his or her
individual income tax return for the same year.

Acknowledgement of nature of plan

The paragraphs below replace Section 11 of Exhibit A to the Award Agreement [new
or amended paragraphs are shown in italics at g and i]:

In accepting the RSU Award, the Recipient acknowledges that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement;

 

(b) the Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of RSU Awards, or benefits in lieu of RSUs,
even if RSUs have been granted repeatedly in the past;

 

(c) all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;

 

(d) the Recipient’s participation in the Plan is voluntary;

 

(e) the Award is an extraordinary item that does not constitute compensation for
services of any kind rendered to the Company or any Related Company, and which
is outside the scope of the employment contract, if any;

 

(f) the Award is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company or any Related Company;



--------------------------------------------------------------------------------

(g) the Company has decided to grant Awards under the Plan to individuals who
are Employees of the Company or any Related Company; and under no circumstances,
the Employee should be considered a Consultant or a “non-employee Officer or
non-employee Director” of the Company or any Related Company;

 

(h) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with any certainty;

 

(i) at all times the Recipient should hold less than 10% of the shares of the
Common Stock of the Company or any Related Company;

 

(j) in consideration of the Award, no claim or entitlement to compensation or
damages shall arise from termination of the Award or from any diminution in
value of the Award or shares of Common Stock acquired resulting from termination
of the Recipient’s service by the Company or any Related Company (for any reason
whatsoever and whether or not in breach of local labor laws) and the Recipient
irrevocable releases the Company and any Related Company from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing the Award
Agreement, the Recipient shall be deemed irrevocably to have waived the
Recipient’s entitlement to pursue such claim;

 

(k) in the event of termination of the Recipient’s service (whether or not in
breach of local labor laws), the Recipient’s right to receive an Award and vest
in the Award under the Plan, if any, will terminate effective as of the date
that the Recipient is no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Administrator shall have the exclusive discretion to determine when the
Recipient is no longer actively employed for purposes of the Award;

 

(l) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Recipient’s participation in
the Plan or the Recipient’s acquisition or sale of the underlying shares of
Common Stock; and

 

(m) the Recipient is hereby advised to consult with their personal tax, legal
and financial advisors regarding the employee’s participation in the Plan before
taking any action related to the Plan.

France

This information is correct as of February 2016.

Language Consent

By accepting the Award, the Recipient confirms having read and understood the
documents relating to this grant (the Plan, the French RSU Plan and this
Agreement) which were provided in English language. The Participant accepts the
terms of those documents accordingly.

En acceptant l’attribution conditionnelle des actions, vous confirmez ainsi
avoir lu et compris les documents relatifs à cette attribution (le Plan, le
French RSU Plan et le présent Contrat) qui ont été communiqués en langue
anglaise. Vous acceptez ainsi les termes en connaissance de cause.

Sale of the shares

The Shares held by a French Participant pursuant to a RSU shall not be sold by
the latter during certain Closed Periods as provided for by Section L. 225-197-1
of the French Commercial Code, as interpreted by the French administrative
guidelines.



--------------------------------------------------------------------------------

The term “Closed Period” shall mean a closed period as set forth in Section
L. 225-197-1 of the French Commercial Code, as amended, which is as follows:

 

  •   ten (10) or more quotation days preceding and 3 quotation days following
the disclosure to the public of the consolidated financial statements or the
annual statements of the Company; or

 

  •   any period during which the corporate management of the Company (i.e.,
those involved in the governance of the Company, such as the Board, Committee,
supervisory directorate, etc.) possess confidential information which could, if
disclosed to the public, significantly impact the trading price of the Common
Stock, until ten (10) quotation days after the day such information is disclosed
to the public.

French Tax Regime

The Recipient is solely responsible for reporting the gain from the sale of
Shares pursuant to the vesting of an RSU in his annual personal income tax
return and for paying the related income tax.

The gain is subject to income tax with progressive tax rates. The taxable gain
may be reduced by a tax allowance depending on the number of years between the
Vesting Date and the date when the Shares are sold:

 

  •   50% between 2 and under 8 years,

 

  •   65 % as from 8 years.

The gain is subject to social taxes at the current rate of 15.5 % on 100% of the
gain (the social tax at 5.1% is tax deductible from the taxable income of the
following year).

Exchange Control Information

If the Recipient retains Shares outside of France or maintains a foreign bank
account, the Recipient is required to report such to the French tax authorities
when filing his or her annual tax return.

Germany

Exchange Control Information

Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank. If the Recipient uses a German bank to transfer a
cross-border payment in excess of €12,500 in connection with the sale of shares
of Common Stock acquired under the Plan, the bank will make the report for the
Recipient. In addition, the Recipient must report any receivables or payables or
debts in foreign currency exceeding €5,000,000 on a monthly basis.

Hong Kong

Obligation to report the RSUs to the tax authority

The Recipient is obliged to declare the gains realized in relation to RSUs to
the Hong Kong Inland Revenue Department (“IRD”) in their Individual Tax Return
for the relevant year of assessment. If the Recipient is eligible to lodge any
offshore non-taxable claim on RSU gains, the Recipient is required to lodge such
claim in their Individual Tax Return. Therefore, it is the Recipient’s
responsibility to prove to the satisfaction of the IRD on their non-taxable
claim lodged with documentary evidence in support.

The IRD has issued the revised Departmental Interpretation and Practice Note
(“DIPN”) No. 38 regarding the employee share-based benefits in March 2008 which
has expressed the IRD’s view on the timing and taxability of the share award
benefits. This sets a general guideline for taxpayers in ascertaining the tax
treatment of their share award benefits. DIPN is not legally binding and not a
rule of law and the revised DIPN No. 38 may not cover every type of share award
benefit. Participants should take individual tax advice on their share award
benefits.



--------------------------------------------------------------------------------

Reporting requirement

Upon the commencement of Hong Kong employment/assignment of the Recipient, the
employer (the “Employer”) is obliged to file the Commencement Notice (Form IR
56E) for reporting the term of employment and RSU details to the IRD within 3
months from the date of commencement of employment. Annual Employer’s Return
(Form IR 56B) is required to be filed to the IRD by end of April to report the
remuneration paid/accrued to the Recipient, including the RSU gains, for each
year ended 31 March. Further to the filing of the said Forms, the IRD will
normally create a tax file for the Recipient and issue the annual Individual Tax
Return to the Recipient (usually in May) to ascertain their tax position. If
there is no Individual Tax Return issued by the IRD to the Recipient for
reporting the RSU gain in the year of award or of vesting, as appropriate, the
Recipient is obliged to voluntarily inform the IRD on this tax chargeability
arising from the exercise as well as other Hong Kong taxable employment income
within four months after the end of the basis period during which the year of
assessment is concerned (i.e. the informing deadline is 31 July given the fiscal
year ends on 31 March).

Leaving Hong Kong

If the RSU benefit is taxable in Hong Kong even if it is received after the
Recipient permanently departs from Hong Kong, the Employer should report the RSU
gains by filing the Departure Notice (Form IR 56G) and provide a copy for the
Recipient. The Recipient also needs to discharge their voluntary informing
chargeability obligation as mentioned above not later than 4 months after the
end of the year of assessment in which the RSU gains are derived. Even if the
Employer fails to submit the Departure Notice to report the taxable RSU gain,
the Recipient still needs to comply with his or her own reporting obligation.

Withholding

The paragraphs below supplement Section 4 (Withholding) of Exhibit A to the RSU
Award Agreement.

The Employer is not required to withhold the Recipient’s share gains unless the
Recipient permanently departs from Hong Kong. The Employer is statutorily
required to withhold money payment from the Recipient for a period of one month
after the Departure Notification (Form IR 56G) was filed to the IRD, unless
consent (by the issue of a Letter of Release to the employer with a copy to the
Recipient after they have settled all their tax liabilities) is given by the
IRD. If the Recipient derives share gains and there is money paid to them by the
Employer, the Employer has the withholding obligation.

To facilitate finalizing the salary-related tax liabilities prior to permanent
departure, the Recipient is allowed, as a concession, to elect to have the tax
liabilities finalized on the basis of a deemed vesting of the share awards. The
Recipient may elect to be assessed on either (i) the deemed value on a day
within 7 days before the submission of the Recipient’s tax return for the final
year of assessment in which the Recipient departs or (ii) the deemed value on
the date of departure if the election is made within 3 months from the date of
permanent departure from Hong Kong.

Once an election is accepted by the IRD and the assessment is made accordingly,
the election cannot be withdrawn. A subsequent request to revise the assessment
will not be entertained unless the assessment is objected to within the
statutory time allowed for objection.

If the actual share award gain is higher than the amount assessed under deemed
vesting, the IRD has indicated in DIPN No. 38 that it will not seek to increase
the assessment for the sole reason that the value upon vesting has increased.

India

No country specific terms and conditions apply.



--------------------------------------------------------------------------------

Italy

This information is correct as of August 2011.

Purpose

The Plan is discretionary in nature and is offered only to individual employees
and/or specific categories of employees.

Nature of Plan

This provision supplements Section 11 (Acknowledgement of Nature of Plan and
Award) of Exhibit A to the Award Agreement:

The Recipient understands that the Company has unilaterally, gratuitously and
discretionally decided to grant RSUs under the Plan to individuals who may be
employees of the Company or its Subsidiaries throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not bind the Company or any Related Company.
Consequently, the Recipient understands that the RSU is granted on the
assumption and condition that the RSU and any shares of Common Stock acquired
upon vesting of the RSU are not a part of any employment contract (either with
the Company or any Related Company) and shall not be considered a mandatory
benefit, salary for any purposes (including severance compensation) or any other
right whatsoever. Further, the Recipient understands that the Recipient will not
be entitled to continue vesting in any RSU once the Recipient’s service with the
Company or any Related Company ceases. In addition, the Recipient understands
that this award would not be made to the Recipient but for the assumptions and
conditions referred to above; thus, the Recipient acknowledges and freely
accepts that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, then any grant of or right to the RSU
shall be null and void.

It is a condition of participation in the Plan that the Recipient expressly
agrees to the terms of the Plan, including the provisions in this Exhibit B.

RSUs Payable Only in Shares of Common Stock

Notwithstanding any discretion in the Plan or anything contrary in the Award
Agreement, if the Recipient is resident in Italy, the award of RSUs does not
provide any right for the Recipient to receive a cash payment and the RSUs are
payable in shares of Common Stock only.

Securities Reporting

Individuals in Italy are required to report assets held abroad on their annual
tax returns (Form RW) if the value of such assets exceeds 10,000 Euros at the
end of the calendar year. The Italian tax authorities have taken the position
that vested RSUs in a foreign company are considered ‘assets held abroad’.

Employees must therefore also report vested RSUs in their annual tax returns
(Form Unico, Schedule RW) if the threshold is exceeded.

In addition, employees must report in Section III of Form RW the transfer of
money exceeding 10,000 Euros:

 

  •   From Italy to another jurisdiction;

 

  •   From another jurisdiction to Italy;

 

  •   Between non-Italian jurisdictions, if the transfer relates to investments
held overseas.

This also applies to transfers to countries that have adopted the Euro.



--------------------------------------------------------------------------------

Japan

This information is correct as of August 2009.

Exchange Control Information

Although there are no restrictions on the transfer of funds outside Japan,
certain reporting obligations to the tax authorities or the Ministry of Finance
may be required.

Recipients must notify the Ministry of Finance of share purchases in excess of
30,000,000 Yen. An additional notification is required for purchase of shares
with a value in excess of 100,000,000 Yen.

Japanese banks including Japanese branches of foreign banks have to report
transfers of funds of more than 1,000,000 Yen in and out of Japan to the
government automatically. Sometimes the tax authorities check individual tax
returns to these records.

Netherlands

By participating in the Plan the Recipient acknowledges that his or her Award
can cease to vest on termination of employment under the terms of the Plan. It
is a condition of participation in the Plan that the Recipient agrees to these
terms.

New Zealand

This information is correct as of April 2017.

Disclosure required under the Financial Markets Conduct Act 2013

If you are receiving this offer in New Zealand please read the following in
addition to the other documents which are provided to you by Pegasystems Inc.

Warning

This is an offer of Restricted Stock Units. Upon the vesting of the Restricted
Stock Units, you will be granted Common Stock in Pegasystems Inc. Common Stock
gives you a stake in the ownership of Pegasystems Inc. You may receive a return
if dividends are paid.

If Pegasystems Inc. runs into financial difficulties and is wound up, you will
be paid only after all creditors and holders of preferred shares have been paid.
You may lose some or all of your investment.

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.

The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, you may not be given all the information
usually required. You will also have fewer other legal protections for this
investment.

Ask questions, read all documents carefully, and seek independent financial
advice before committing yourself.

Pegasystems Inc. intends to quote the stock on the NASDAQ Stock Market. This
means you may be able to sell them on the NASDAQ Stock Market if there are
interested buyers. You may get less than you invested. The price will depend on
the demand for the shares.



--------------------------------------------------------------------------------

Financial information

You have the right to receive from Pegasystems Inc., free of charge, a copy of
its latest annual report or similar document and relevant financial statements
if you ask for the same. You may obtain an electronic copy of these documents by
downloading them from http://pega.ir.edgar-online.com. If you have any
difficulties in accessing or downloading the same, please contact the Chief
Financial Officer, Pegasystems Inc., One Rogers Street, Cambridge, Massachusetts
02142. Telephone: (617) 374-9600.

Withholding

This provision supplements Section 4 Withholding. The Employer is required to
report on the employee share scheme benefit in its Employer Monthly Schedule as
the benefit accrues to the Recipient. However, the Employer has the choice as to
whether or not it deducts tax on the employee share scheme benefit – unless the
Employer elects to do this, the obligation to return the tax on the benefit (and
file a return including the same) remains with the Recipient. Further, reforms
to the tax rules applicable to employee shares schemes have been proposed, which
may alter how the benefit is calculated and when the taxing point(s) arises.
Going forward, Recipients will need to monitor these developments.

Poland

Securities reporting

If the Recipient holds more than €10,000 of foreign securities (including
following the grant of Awards) the Recipient must declare details of the shares
(whether or not the shares have vested) to the National Bank of Poland. The form
of declaration must be submitted within 30 days of the end of the year.

Singapore

Leaving Singapore

With effect from January 1, 2003, Recipients who are foreign citizens or are
Singapore Permanent residents leaving Singapore permanently are taxed on a
“deemed exercise” basis for any options or units or shares granted or issued
during Singapore employment. This would also include any unvested or restricted
options or units or shares granted whilst exercising employment in Singapore.

As per the deemed exercise rule, all Awards, units, or stock which have been
granted during Singapore employment are deemed to have been exercised,
irrespective whether the Awards have vested or not. The taxable value is the
fair market value (which would be the fair market value one month prior to the
date of departure).

Director withholding

Independent Directors who are Non Resident in Singapore and have received Awards
by virtue of their being on the Board of the Singapore Company will be subject
to tax in Singapore and liable for tax withholding.

Spain

This provision supplements Section 11 (Acknowledgment of Nature of Plan and
Award) of Exhibit A to the Award Agreement:

In accepting the RSUs, the Recipient consents to participation in the Plan and
acknowledges that the Recipient has received a copy of the Plan.

The Recipient understands that the Company has unilaterally, gratuitously and
discretionally decided to



--------------------------------------------------------------------------------

grant RSUs under the Plan to individuals who may be employees of the Company or
its Subsidiaries throughout the world. The decision is a limited decision that
is entered into upon the express assumption and condition that any grant will
not bind the Company or any Related Company. Consequently, the Recipient
understands that the RSUs are granted on the assumption and condition that the
RSUs and any shares of Common Stock acquired upon vesting of the RSUs are not a
part of any employment contract (either with the Company or any Related Company)
and shall not be considered a mandatory benefit, salary for any purposes
(including severance compensation) or any other right whatsoever. Further, the
Recipient understands that the Recipient will not be entitled to continue
vesting in any RSUs once the Recipient’s employment with the Company or any
Related Company ceases. In addition, the Recipient understands that this grant
would not be made to the Recipient but for the assumptions and conditions
referred to above; thus, the Recipient acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of or right to the RSUs shall be null
and void.

Exchange Control Information

The Recipient must declare the acquisition of shares of Common Stock to the
Dirección General de Política Comercial e Inversiones Exteriores (the DGPCIE) of
the Ministerio de Economía for statistical purposes.

As the shares are listed on a stock exchange the acquisition will be filled in a
form D-5B. The form will be declared to the Registro de Inversiones of the
Dirección General de Política Comercial e Inversiones Exteriores of the
Ministerio de Industria, Turismo y Comercio.

The Recipient must also declare ownership of any shares of Common Stock with the
Directorate of Foreign Transactions each January whilst the shares of Common
Stock are owned in the following cases:

 

  •   The shares of the company are listed on the stock exchange.

 

  •   The shareholding in the company has to be at least 10% or more.

 

  •   The investment is more than 1,502,530.26 Euros.

Foreign currency payments (i.e., dividends or sale proceeds) have to be declared
when the amount exceeds 6,010.12 Euros on form B3.

The information provided to the financial institution is the following:

 

  •   The Recipient’s name, address, and fiscal identification number

 

  •   Non resident’s name, address and fiscal identification number.

 

  •   The amount of the payment, payment method, currency of origin and value in
euros.

 

  •   The reasons for the payment.

A payment is made by bank transfer the following information should be provided
to the financial institution when the amount exceeds 50,000 Euros:

 

  •   Resident name, address and fiscal identification number.

 

  •   Non resident name, address and fiscal identification number.

 

  •   The amount, currency of origin and value of payment in euros.

 

  •   The reason for the payment.

Switzerland

This information is correct as of April 2017

Acknowledgment of Nature of Plan and Award

The paragraphs below are added to Section 12 (Acknowledgement of Nature of Plan
and Award) of Exhibit A to the Award Agreement:

The Recipient understands that the Company has unilaterally and discretionally
decided to grant Awards under the Plan to individuals who may be employees of
the Company or its Subsidiaries throughout the world.



--------------------------------------------------------------------------------

The Company has the absolute right to decide whether or not Awards shall be
granted to an employee. Within its absolute discretion, the Company may in
particular take into account (i) the financial results of the Company, of the
department for which the Employee works as well as of the stand-alone financial
results of the Company, and (ii) the individual performance as well as the
behavior of the Employee during the financial period. Even though Awards have
been granted to an Employee at several occasions, whether consecutive or not,
the Employee may not infer any entitlement to any future grant of Awards. The
grant of Awards is conditional upon the employment agreement not having been
unilaterally terminated.

The grant of Awards is entirely discretionary and does not create any obligation
upon the Company to pay future bonus even though the Employee receives Awards at
several consecutive occasions. No pro rate amount will be paid. Even the
existing Awards are discretionary and the right to vest the Awards might be
terminated.

Withholding

The paragraphs below replace Section 4 (Withholding) of Exhibit A to the Award
Agreement:

The Recipient shall be exclusively responsible for getting advice and obtaining
any and all information about the tax consequences in connection with the Plan,
in particular with the promise to grant, the grant, the holding and the exercise
of Award, as well as with the issuance and transfer of shares.

Any social contributions levied at the promise to grant, at the grant or at
exercise of the Award, and at the delivery and transfer of shares shall be borne
by the Company and the Recipient as provided by law.

The Recipient shall bear any and all tax and social security (employee’s
withholdings) related to the grant or the exercise of Awards, and shall
reimburse to the Company any such tax and social security which may have been
paid by the Company. However, the stamp duty on issuance of the shares shall be
borne by the Company.

The taxable benefit at the time the RSUs will be vested corresponds to the
market value of the share. The value of the shares for tax purposes will be
communicated by the Company to the Participant upon vesting of the RSU with
respect to RSU Awards. The Participant shall pay income taxes on the tax value
of the shares as communicated by the Company to the Participant.

The Company may withhold from any amounts due to the Recipient any sums which
the Company is or will be required by applicable law to pay on behalf of the
Recipient in respect of taxes or social security (including withholding taxes).
The amounts that the Company is entitled to withhold for that purpose from
amounts due to the Recipient who is an Employee of the Company are subject to
applicable mandatory employment law provisions.

The Company is entitled to retain the shares resulting from the exercise of the
Awards as long as, and to the extent, the Company has not been reimbursed (or
has not been provided with guarantees for such reimbursement) by the Recipient
for any amount the Company paid on behalf of the Recipient in respect of taxes
or social security.

Thailand

This information is correct as of April 2017.

Obligation to Request for Approval on Remittance of Subscription Price Abroad
and Declaration of Dividends Received



--------------------------------------------------------------------------------

Foreign Exchange Control

Approval on Declaration of Dividends Received: Generally, once the dividend
payment is declared, the employees must immediately remit such dividend into
Thailand, otherwise the BOT approval for this is required. Thus, should the
dividend will be re-invested or used for other purpose according to the plan,
the approval from BOT must be obtained in advance.

After prescribed period (lock-up period), unless otherwise provided in the plan
and subject to the BOT approval, the dividends and other compensations received
under the plan must be remitted into Thailand immediately.

Personal Income Tax

Tax on Award as Share(s) of the Common Stock with Free-of-Charge

The receipt of any free share(s) of the common stock is treated as the
assessable income. The price of the share is subject to tax at progressive
income rates ranging from 5% to 35% depending on the amount of income taxable.

Tax on Dividends

Dividends will also be subject to taxation when such dividends are actually
received by employees. Similarly, dividends are subject to tax at progressive
income rates ranging from 5% to 35% depending on the amount of income taxable.

Tax on Capital Gains

Capital gains (defined as the difference between the redemption proceeds and the
subscription price/ value of share) are taxed at progressive income rates of 5%
to 35%. No employee or employer social charges apply.

Employees must file a tax return by March 31 of the calendar year following the
calendar year in which the income was received. Applicable taxes are not
withheld by the employer.

Turkey

This information is correct as of April 2017.

Tax Obligations of the Recipients

There are no specific rules or regulations relating to employee share plans in
Turkey and therefore the tax treatment is unclear under Turkish law. Under the
general tax provisions, restricted stock is taxed upon grant and RSU’s are taxed
upon vesting. Additionally, under certain circumstances, Recipients might be
subject to stamp tax and some social security contributions.

The gain arising on the sale of the shares must be declared on the Recipient’s
annual income tax return and will be subject to income tax at the Recipient’s
applicable rate. There is an income tax exemption for a certain amount of gains
in a calendar year but this exemption does not apply to the sale of marketable
securities.

The Income Tax Law describes employment income as benefits paid in cash, in-kind
or other ways, represented by money for services rendered, to persons employed
by an employer and working at a certain workplace (Article 61). This definition
includes all non-cash benefits provided and payments made (including allowance,
compensation, cash indemnity, funds, increase, advance, dues, attendance fee,
premium, bonus and reimbursement or under any other names). Payment as a certain
percentage of earnings (provided it is not related to an ownership of a company
and related to the employment of the concerned personnel) must also be included
under this definition and considered as employment income.



--------------------------------------------------------------------------------

The taxable event for employment income is triggered once the Recipient legally
and economically has the right to dispose of the benefit or payment. Income tax
is imposed upon exercise on any “spread” on the shares, which is the excess of
the fair market value of the shares on the exercise date, over the aggregate
exercise price paid.

The benefit (that is, the difference between the shares’ price at grant and
value at vesting) is subject to withholding tax and must be declared by the
Turkish resident company in the withholding tax return (Article 94, Income Tax
Law). The income tax rate is applied at progressive rates ranging between 15%
and 35%.

Exchange Control Information

Restricted stock and RSUs are not subject to any foreign exchange restrictions.
Importation of Turkish currency and instruments denominated in Turkish currency
shall be free, while their exportation is free under the following principles:

 

  (i) Residents in Turkey and non-residents shall be free to transfer Turkish
currency abroad via banks.

 

  (ii) Travelers may freely take Turkish currency abroad on their person, up to
the equivalent of USD 5,000.

 

  (iii) Exportation of instruments denominated in Turkish currency shall be
free.

Non-residents may freely make payments, collect money and make deposits in
Turkish currency in Turkey.

Banks shall inform the authorities to be determined by the Ministry about
Turkish Lira transfers abroad, excluding payments for exports, imports and
invisible transactions that are above the equivalent of USD 50,000, within a 30
day-period starting from the date of transfer.

Residents in Turkey are also allowed to accept payment in foreign currency from
non-residents for the transactions that they conduct in Turkey in favor of such
non-residents.

United Kingdom

RSUs Payable Only in Shares of Common Stock

Notwithstanding any discretion in the Plan or anything to the contrary in the
Award Agreement, if the Recipient is resident and ordinarily resident in the
United Kingdom, the grant of RSUs does not provide any right for the Recipient
to receive a cash payment and the RSUs are payable in shares of Common Stock
only.

Withholding

The paragraphs below replace Section 4 (Withholding) of Exhibit A to the Award
Agreement:

Regardless of any action the Company or the Recipient’s employer (the
“Employer”) takes with respect to any or all income tax, primary and secondary
Class 1 National Insurance contributions, payroll tax or other tax-related
withholding attributable to or payable in connection with or pursuant to the
grant, vesting, release or assignment of any RSUs subject to the Award
(“Tax-Related Items”), the Recipient acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Recipient is and remains the
Recipient’s responsibility. Furthermore, the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the RSUs, including the grant
of the RSUs, the vesting of the RSUs, the delivery of shares of Common Stock,
the subsequent sale of any shares of Common Stock acquired under the Plan and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Recipient’s liability to Tax-Related Items.



--------------------------------------------------------------------------------

As a condition of any RSUs subject to the Award vesting and the issuance of
shares of Common Stock in payment of the RSUs, the Company and/or the Employer
shall be entitled to withhold, and the Recipient agrees to pay, or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy, all
obligations of the Company and/or the Employer to account to HM Revenue &
Customs (“HMRC”) for any Tax-Related Items by the Due Date, which is 90 days, or
such other period as required under U.K. law, after the event giving rise to the
Tax-Related Items (the “Chargeable Event”). In this regard, except as provided
in the next sentence, such payment shall be made by means of the Company
withholding and/or reacquiring a number of shares of Common Stock issued in
payment of (or otherwise issuable in payment of, as the case may be) the RSUs
having a Fair Market Value equal to the amount of Tax-Related Items that the
Company determines it or the Employer is required to account to HMRC under
applicable tax laws with respect to the RSUs (with such withholding obligation
determined based on any applicable minimum statutory withholding rates). In the
event that the Company cannot (under applicable legal, regulatory, listing or
other requirements, or otherwise) satisfy such obligation in such method, the
Company and/or the Company may satisfy its entitlement to withhold under this
Award Agreement by either or a combination of the following methods: (i) by
requiring the Recipient to pay such amount in cash or check; and/or (ii) by
deducting such amount out of any other compensation otherwise payable to the
Recipient. For these purposes, the Fair Market Value of the shares of Common
Stock to be withheld or repurchased, as applicable, shall be determined on the
date that Tax-Related Items are to be determined.

The Recipient shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the Chargeable Event that cannot be satisfied by the means previously
described. If payment or withholding is not made by the Due Date, the Recipient
agrees that the amount of any uncollected Tax-Related Items shall (assuming the
Recipient is not a director or executive officer of the Company (within the
meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended)), constitute a loan owed by the Recipient to the Employer, effective on
the Due Date. The Recipient agrees that the loan will bear interest at the
then-current HMRC Official Rate and it will be immediately due and repayable,
and the Company and/or the Employer may recover it at any time thereafter by any
of the means referred to above. If any of the foregoing methods of collection
are not allowed under Applicable Laws or if the Recipient fails to comply with
the Recipient’s obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares of
Common Stock acquired under the Plan.

Joint Election

As a condition of the Recipient’s participation in the Plan and the vesting of
the RSUs, the Recipient agrees to accept any liability for secondary Class 1
National Insurance contributions (the “Employer’s Liability”) which may be
payable by the Company and/or the Employer in connection with the RSUs and any
event giving rise to Tax-Related Items. To accomplish the foregoing, the
Recipient agrees to execute a joint election with the Company (the “Election”),
the form of such Election being formally approved by HMRC, and any other consent
or elections required to accomplish the transfer of the Employer’s Liability to
the Recipient. The Recipient further agrees to execute such other joint
elections as may be required between the Recipient and any successor to the
Company and/or the Employer. If the Recipient does not enter into the Election
when the Recipient accepts the Award Agreement or when otherwise requested by
the Company and/or Employer, or if the Election is revoked at any time by HMRC,
the RSUs will cease vesting and become null and void, and no shares of Common
Stock will be acquired under the Plan, unless the Recipient agrees to pay an
amount equal to the Employer’s Liability to the Company, the Employer and/or any
Related Company. The Recipient further agrees that the Company and/or the
Employer may collect the Employer’s Liability by any of the means set forth in
the Withholding section of the Award Agreement.}